132 Ga. App. 748 (1974)
209 S.E.2d 132
CARTRIDGE RENTAL NETWORK
v.
VIDEO ENTERTAINMENT, INC.
49524.
Court of Appeals of Georgia.
Argued July 1, 1974.
Decided September 26, 1974.
*749 Lipshutz, Macey, Zusmann & Sikes, H. William Cohen, Charles E. Lamkin, for appellant.
Davis, Matthews & Quigley, Baxter L. Davis, King & Spalding, for appellee.
QUILLIAN, Judge.
Under that which was held in Fidelity & Deposit Ins. Co. v. Gainesville Iron Works, 125 Ga. App. 829 (189 SE2d 130), a provision of a contract fixing the venue of an action on the contract as to future litigation is void as contrary to public policy. Relying on the Gainesville Iron Works case, the lower court judge was correct in holding that such a contract provision was unenforceable in the case sub judice.
The appellant contends that the Gainesville Iron Works case is distinguishable because in that case the court was dealing with surety bonds and the venue of that type action is governed by statute. We do not agree with this contention. The rationale of that case was not solely confined to the statute therein involved but was based on broad considerations of public policy against limiting venue by contract.
Judgment affirmed. Bell, C. J., and Clark, J., concur.